Citation Nr: 0935300	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-29 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1954 to October 
1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from both a December 2004 and January 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his gastroesophageal reflux disease 
is the result of his service.  He further contends that he 
was treated for this disease while in service.

The Veteran's service treatment records (STR) demonstrate that 
the Veteran complained of gastrointestinal problems.  
Specifically, in April 1962, the Veteran complained of an upset 
stomach with some gastrointestinal discomfort and bloating.  In 
August 1962 the Veteran reported to sick call with an upset 
stomach and the treating physician indicated that it was a 
medical emergency.  In October 1962, the Veteran complained of 
stomach problems and was diagnosed with mild gastritis.  In May 
1969, the Veteran complained of abdominal pain and bloating.      

The Veteran's January 1974 separation physical examination 
indicated that the Veteran experiences occasional indigestion.

Post-service VA outpatient treatment records demonstrate that the 
Veteran was hospitalized for several days in September 1988 and 
diagnosed with an upper gastrointestinal bleed.  

Post-service private treatment records dated in March 1986 to 
2003 demonstrate that the Veteran received treatment for a hiatal 
hernia with gastroesophageal reflux disease.  

In August 2005, the Veteran's spouse submitted a letter detailing 
the Veteran's stomach problems that she observed since the late 
1950's, during service.  The Veteran's spouse stated that from 
the late 1950's through the early 1960's the Veteran saw a doctor 
who recommended that he change his diet to alleviate his stomach 
problems.  Subsequently, when she and the Veteran left Vietnam, 
they were stationed at Misawa Airforce Base in Japan, where the 
Veteran saw another doctor, however, his stomach problems were 
not alleviated.  In 1972, when stationed in Los Angeles, the 
Veteran's spouse reported that the Veteran was given bottles of 
liquid antacid which he continued to take post discharge from 
service until he collapsed due to internal bleeding.    

Under the facts and circumstance of this case, the Board 
finds that the Veteran should be afforded a VA examination in 
an attempt to determine the etiology of the Veteran's 
gastroesophageal reflux disease and whether it is related to 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination  in order to 
determine the current nature and likely 
etiology of any gastroesophageal reflux 
condition which may be present.  The 
claims folder should be made available to 
the examiner for review.  Any indicated 
evaluations, studies, and tests deemed to 
be necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, particularly service 
treatment records. 

Based on the examination and review of the 
record, the examiner should answer the 
following questions: 

Is there a current diagnosis of a 
gastroesophageal reflux condition? 

If yes, is it at least as likely as not 
that any currently demonstrated 
gastroesophageal reflux condition is the 
result of active service or had its onset 
in service? 

A rationale for all opinions expressed 
should be provided.  

2.  Thereafter, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

